DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/7/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 9/24/2021 are hereby withdrawn. The objection over claim 23 has been withdrawn in light of applicants claim amendments. The 112a and 103 rejections over claim 35 have been withdrawn since claim 35 has been canceled. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 35 has been canceled. Claim 23 has been amended. Claims 11-13, 17, 19-26 and 33-34 are currently pending. Claims 19 and 22 are currently withdrawn. Claims 11-13, 17, 20-21, 23-26 and 33-34 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/514,438 filed on 6/2/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 6/2/2017. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 17, 21, 23-24 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. US 2017/0267739, published 8/21/2017, priority date 11/25/2013 (hereinafter Berger, reference of record) in view of He et al. "Follicular CXCR5-expressing CD8+ T cells curtail chronic viral infection." Nature 537.7620 (2016): 412-416 (hereinafter He, reference of record). This rejection is newly applied to address applicants claim amendments filed on 1/7/2022. 
Berger describes methods for generating recombinant T cells with reduced susceptibility to HIV infection by expressing novel chimeric antigen receptor (CAR) proteins which can bind to HIV envelope glycoproteins such as gp 120 (i.e. HIV-based CAR constructs) (Berger, para 5). Berger provides embodiments in which the T cells are derived from patients with HIV (autologous T cells), collected and transduced using retroviral vectors to express the HIV-based CAR constructs (Berger, para 11, 12, 24, 291-292 and 315). Berger describes monitoring the amount of HIV amongst the recombinant T cells in order to evaluate HIV susceptibility (Berger, par 311). Berger provides embodiments in which the HIV-based CAR construct (SEQ ID NO 4 in Berger) has a 100% sequence similarity to instantly claimed SEQ ID NO 7 as shown below: 

    PNG
    media_image1.png
    61
    648
    media_image1.png
    Greyscale

Berger does not expressly describe transducing a cell with a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide. 
He identified a virus-specific CXCR5+ CD8+ T cell subset in patients with HIV (He, abstract). He found that the number of CXCR5+ CD8+ T cells were inversely correlated with HIV viral load (He, intro para 2). He conducted experiments in mice and found that CXCR5+ CD8+ T cells were able to migrate into B-cell follicles and exhibited more potent cytotoxicity than the CXCR5- CD8+ T cell subset (He, Fig 1). He showed that the CXCR5+ CD8+ T cell subset showed greater therapeutic potential than the CXCR5- CD8+ T cell subset when adoptively transferred to chronically infected mice, and exhibited synergistic reduction of viral load when combined with anti-PD-L1 treatment (He, Fig 2). He used retroviral vector constructs to transduce T cells with wild-type or mutated CXCR5 and reporter genes to verify mechanistic function (He, Methods- Retroviral constructs and transduction and Fig 7). Thus, He shows that CXCR5 is an important chemokine receptor which plays a critical role in the control of HIV viral replication. He does not expressly describe a CXCR5 polypeptide corresponding to SEQ ID NO 5.
It would have been prima facie obvious to one of ordinary skill in the art to transduce a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide as described by He along with the HIV-based CAR construct corresponding to SEQ ID NO 7 described by Berger to create CXCR5+ HIV-based CAR T cells as an effective treatment against HIV. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since He shows that CXCR5+ T cells have greater therapeutic potential against HIV and were able to migrate into B-cell follicles and exhibit more potent cytotoxicity than the CXCR5- T cells. Thus, one would have been motivated to make this combination in order to create more therapeutically effective T cells which have greater cytotoxicity from being CXCR5+ and have reduced susceptibility to HIV infection by expressing HIV-based CAR constructs which are able to bind to HIV envelope glycoproteins such as gp 120. One would have a reasonable expectation of success given that He fully characterized the interaction between CXCR5+ CD8+ T cells and HIV viral load and there exists predictable means to incorporate codon optimized CXCR5 polypeptides into recombinant T cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 11-13, 17, 21, 23-24 and 33-34 to have been prima facie obvious to at the time the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berger (supra) and He (supra) as applied to claims 11-13, 17, 21, 23-24 and 33-34 above in further view of Fotin et al. US 2019/0241633, published 8/8/2019, priority date 5/4/2016 (hereinafter Fotin, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 9/24/2021. A response to applicant’s traversal follows the reiterated rejection below.
A description of Berger and He can be found above. Neither Berger nor He describe a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to SEQ ID NO 5 as described in claim 20. 
Fotin describes numerous therapeutic proteins and their potential use in gene therapy (Fotin, par 1-4). Fotin describes techniques for transducing target cells using an expression vector (Fotin, para 54, 291). Fotin describes techniques for generating codon-optimized sequences for expressing therapeutic proteins in target cells (Fotin, para 149-152). Fotin specifically lists a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to instant SEQ ID NO 5 (Fotin, pg 408; SEQ ID NO 15830 as listed in Fotin and shown below). The slight difference in query match may be attributed to differences in codon optimization techniques.  

    PNG
    media_image2.png
    75
    649
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art to transduce a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to SEQ ID NO 5 as described by Fotin along with the HIV-based CAR construct corresponding to SEQ ID NO 7 described by Berger to create CXCR5+ HIV-based CAR T cells as an effective treatment against HIV. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since He shows that CXCR5+ T cells have greater therapeutic potential against HIV and were able to migrate into B-cell follicles and exhibit more potent cytotoxicity than the CXCR5- T cells. Thus, one would have been motivated to make this combination in order to create more therapeutically effective T cells which have greater cytotoxicity from being CXCR5+ and have reduced susceptibility to HIV infection by expressing HIV-based CAR constructs which are able to bind to HIV envelope glycoproteins such as gp 120. One would have a reasonable expectation of success given that a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to SEQ ID NO 5 was known and reported by Fotin and there exists predictable means to incorporate codon optimized CXCR5 polypeptides into recombinant T cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 11-13, 17, 20-21, 23-24 and 33-34 to have been prima facie obvious to at the time the invention was made.

Response to Traversal
	Applicant traverses the instant rejection by arguing that the Examiner did not provide a reason that would have prompted a person of ordinary skill in the relevant field to combine the elements in the way the claimed invention does and the Examiner did not provide an articulate reasoning with some rational underpinning as to why the referenced would be combined. 
This argument has been fully considered, but is not found persuasive. The examiner presented a proper 103 rejection over claims 11-13, 17, 20-21, 23-24 and 33-34 as being unpatentable over Berger in view of He and Fotin. Berger provides embodiments in which the HIV-based CAR construct (SEQ ID NO 4 in Berger) has a 100% sequence similarity to instantly claimed SEQ ID NO 7. He shows that CXCR5 is an important chemokine receptor which plays a critical role in the control of HIV viral replication. Fotin specifically lists a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to instant SEQ ID NO 5 (Fotin, pg 408; SEQ ID NO 15830 as listed in Fotin). Thus, it is argued that it would have been prima facie obvious to one of ordinary skill in the art to transduce a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to SEQ ID NO 5 as described by Fotin along with the HIV-based CAR construct corresponding to SEQ ID NO 7 described by Berger to create CXCR5+ HIV-based CAR T cells as an effective treatment against HIV. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since He shows that CXCR5+ T cells have greater therapeutic potential against HIV and were able to migrate into B-cell follicles and exhibit more potent cytotoxicity than the CXCR5- T cells. Thus, one would have been motivated to make this combination in order to create more therapeutically effective T cells which have greater cytotoxicity from being CXCR5+ and have reduced susceptibility to HIV infection by expressing HIV-based CAR constructs which are able to bind to HIV envelope glycoproteins such as gp 120. One would have a reasonable expectation of success given that a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to SEQ ID NO 5 was known and reported by Fotin and there exists predictable means to incorporate codon optimized CXCR5 polypeptides into recombinant T cells.
Applicant further argues that the claimed methods result in unexpected results. Applicant points to pg 7 of the specification to show that engineered Car/CXCR5 T cells resulted in increased effectiveness of immunotherapeutic T cells. 
This argument has been fully considered, but is not found persuasive since He expressly shows that CXCR5+ T cells have greater therapeutic potential against HIV and were able to migrate into B-cell follicles and exhibit more potent cytotoxicity than the CXCR5- T cells. Thus, the aforementioned results were well reported in the prior art. 

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Berger (supra), He (supra) and Fotin (supra) as applied to claims 11-13, 17, 20-21, 23-24 and 33-34 above in further view of Duchateau et al. US 2018/0201901, published 7/19/2018, priority date 2/14/2014 (hereinafter Duchateau, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 9/24/2021. A response to applicant’s traversal follows the reiterated rejection below.
A description of Berger, He and Fotin can be found above. Berger, He and Fotin do not describe a transducing step comprising gene editing or the use of CRISPR. 
Duchateau describes methods for developing genetically engineered immune cells which can be engineered to express specific CAR constructs or other antigen markers (Duchateau, abstract). Duchateau provides specific embodiments wherein CRISPR/Cas9 based genomic editing techniques are used (Duchateau, para 2, 79). Duchateau specifically lists CXCR5 as a possible CD antigen marker which can be expressed on the surface of the recombinant T cells (Duchateau, Table 4 and Table 6). 
It would have been prima facie obvious to one of ordinary skill in the art to use the CRISPR/Cas9 based gene editing methods described by Duchateau to transduce a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to SEQ ID NO 5 as described by Fotin along with the HIV-based CAR construct corresponding to SEQ ID NO 7 described by Berger to create CXCR5+ HIV-based CAR T cells as an effective treatment against HIV. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since Duchateau shows that CRISPR/Cas9 based gene editing methods are a reliable method for generating genetically engineered immune cells. Thus, one would have been motivated to make this combination in order to improve transduction and editing efficiency using CRISPR/Cas9 to create therapeutically effective T cells against HIV. One would have a reasonable expectation of success given the high editing efficiencies and precise genomic editing capabilities of CRISPR/Cas9 based methods. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 11-13, 17, 20-21, 23-26 and 33-34 to have been prima facie obvious to at the time the invention was made.

Response to Traversal
	Applicant traverses the instant rejection by arguing that the collection of cited references does not make obvious pending independent claim 11. 
This argument has been fully considered, but is not found persuasive. It is argued that it would have been prima facie obvious to one of ordinary skill in the art to use the CRISPR/Cas9 based gene editing methods described by Duchateau to transduce a codon optimized nucleic acid molecule encoding a CXCR5 polypeptide corresponding to SEQ ID NO 5 as described by Fotin along with the HIV-based CAR construct corresponding to SEQ ID NO 7 described by Berger to create CXCR5+ HIV-based CAR T cells as an effective treatment against HIV. It would have been a matter of combining known prior art elements according to known methods to yield predictable results since Duchateau shows that CRISPR/Cas9 based gene editing methods are a reliable method for generating genetically engineered immune cells. Thus, one would have been motivated to make this combination in order to improve transduction and editing efficiency using CRISPR/Cas9 to create therapeutically effective T cells against HIV. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 11-13, 17, 20-21, 23-26 and 33-34 to have been prima facie obvious to at the time the invention was made.

Citation of Other Relevant Prior Art 
Hodges et al. "Diagnostic role of tests for T cell receptor (TCR) genes." Journal of clinical pathology 56.1 (2003): 1-11 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699